 
Exhibit 10.1
 
MARINER ENERGY, INC.
THIRD AMENDED AND RESTATED STOCK INCENTIVE PLAN
 
Section 1.  Purpose of the Plan.
 
The Mariner Energy, Inc. Stock Incentive Plan effective as of March 11, 2005
(the “Original Plan”), as previously amended and restated, is hereby amended and
restated in its entirety (as so hereby amended and restated, the “Plan” or this
“Amended and Restated Plan”). The Plan is intended to promote the interests of
Mariner Energy, Inc., a Delaware corporation (the “Company”), by encouraging
Employees, Directors and Consultants to acquire or increase their equity
interest in the Company and to provide a means whereby they may develop a sense
of proprietorship and personal involvement in the development and financial
success of the Company, and to encourage them to remain with and devote their
best efforts to the business of the Company, thereby advancing the interests of
the Company and its stockholders. The Plan is also contemplated to enhance the
ability of the Company and its Subsidiaries to attract and retain the services
of individuals who are essential for the growth and profitability of the
Company.
 
Section 2.  Definitions.
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
“Award” shall mean an Option or Restricted Stock.
 
“Award Agreement” shall mean any written or electronic agreement, contract,
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
 
“Board” shall mean the Board of Directors of the Company.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations thereunder.
 
“Committee” shall mean the Board or any committee of the Board designated, from
time to time, by the Board to act as the Committee under the Plan.
 
“Consultant” shall mean any individual, other than a Director or an Employee,
who renders consulting or advisory services to the Company, a Subsidiary or a
Parent Entity.
 
“Director” shall mean any member of the Board who is not an Employee.
 
“Employee” shall mean any employee of the Company, a Subsidiary or a Parent
Entity.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
 
“Fair Market Value” shall mean, as of any applicable date, the last reported
sales price for a Share on the principal securities exchange on which the Shares
are traded on the applicable date as reported by such reporting service approved
by the Committee; provided, however, that if Shares shall not have been quoted
or traded on such applicable date, Fair Market Value shall be determined based
on the next preceding date on which they were quoted or traded, or, if deemed
appropriate by the Committee, in such other manner as it may determine to be
appropriate; and provided further, however, for purposes of Section 6(c)(vi) of
the Plan, the Fair Market Value of Shares withheld to satisfy tax withholding
upon expiration of a Restricted Period applicable to Restricted Stock shall be
the last reported sales price for a Share on the principal securities exchange
on which the Shares are traded on the first trading day preceding the expiration
of the Restricted Period. In the event the Shares are not publicly traded at the
time a determination of its Fair Market Value is required to be made hereunder,
the determination of Fair Market Value shall be made in good faith by the
Committee.
 
“Incentive Stock Option” or “ISO” shall mean an option granted under
Section 6(a) of the Plan that is intended to qualify as an “incentive stock
option” under Section 422 of the Code or any successor provision thereto.


1



--------------------------------------------------------------------------------



 



“Non-Qualified Stock Option” or “NQO” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
 
“Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option.
 
“Parent Entity” means any entity that owns a majority of the voting power of the
Company, directly or indirectly, except with respect to the grant of an ISO the
term Parent Entity shall mean any “parent corporation” as defined in Section 424
of the Code.
 
“Participant” shall mean any Employee, Director or Consultant granted an Award
under the Plan.
 
“Person” shall mean an individual, corporation, partnership, limited liability
company, association, joint-stock company, trust, unincorporated organization,
government or political subdivision thereof or other entity.
 
“Restricted Period” shall mean the period established by the Committee with
respect to an Award during which the Award either remains subject to forfeiture
or is not exercisable by the Participant.
 
“Restricted Stock” shall mean any Share, prior to the lapse of restrictions
thereon, granted under Section 6(b) of the Plan.
 
“Rule 16b-3” shall mean Rule 16b-3 promulgated by the SEC under the Exchange
Act, or any successor rule or regulation thereto as in effect from time to time.
 
“SEC” shall mean the Securities and Exchange Commission, or any successor
thereto.
 
“Shares” or “Common Shares” or “Common Stock” shall mean the common stock of the
Company, $.0001 par value, and such other securities or property as may become
the subject of Awards of the Plan.
 
“Subsidiary” shall mean any entity (whether a corporation, partnership, joint
venture, limited liability company or other entity) in which the Company owns a
majority of the voting power of the entity directly or indirectly, except with
respect to the grant of an ISO the term Subsidiary shall mean any “subsidiary
corporation” of the Company as defined in Section 424 of the Code.
 
Section 3.  Administration.
 
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of the members of the Committee who are
present at any meeting thereof at which a quorum is present, or acts unanimously
approved by the members of the Committee in writing, shall be the acts of the
Committee. Subject to the terms of the Plan and applicable law, and in addition
to other express powers and authorizations conferred on the Committee by the
Plan, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to a
Participant; (iii) determine the number of Shares to be covered by, or with
respect to which payments, rights, or other matters are to be calculated in
connection with, Awards; (iv) determine the terms and conditions of any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled or exercised in cash, Shares, other securities, other Awards or other
property, or canceled, forfeited, or suspended and the method or methods by
which Awards may be settled, exercised, canceled, forfeited, or suspended;
(vi) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vii) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (viii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Subsidiary, any Parent Entity, any
Participant, any holder or beneficiary of any Award, any stockholder and any
other Person.


2



--------------------------------------------------------------------------------



 



Section 4.  Shares Available for Awards.
 
(a) Shares Available.  Subject to adjustment as provided in Section 4(c) below,
(i) the number of Shares that may be issued with respect to Awards granted under
the Plan shall be 12,500,000, which includes the 6,500,000 authorized under the
Original Plan and the 6,000,000 shares added by this Amended and Restated Plan,
and (ii) the maximum number of shares with respect to which Options or
Restricted Stock may be granted to an Employee during the term of the Plan shall
be 5,700,000. If an Award is forfeited or otherwise lapses, expires, terminates
or is canceled without the actual delivery of Shares, then the Shares covered by
such Award, to the extent of such forfeiture, expiration, lapse, termination or
cancellation, shall again be Shares that may be issued with respect to Awards
granted under the Plan. Shares withheld by the Company to satisfy tax
withholding or exercise price obligations shall not be considered delivered
under the Plan and shall again be available for issuance under future Awards.
 
(b) Sources of Shares Deliverable Under Awards.  Any Shares delivered pursuant
to an Award may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.
 
(c) Adjustments.  In the event of a stock dividend or stock split with respect
to Shares, the number of Shares with respect to which Awards may be granted, the
maximum number of shares with respect to which Options or Restricted Stock may
be granted to an Employee during the term of the Plan, the number of Shares
subject to outstanding Awards, and the grant or exercise price with respect to
outstanding Awards automatically shall be proportionately adjusted, without
action by the Committee, which adjustment will be evidenced by written addendums
to the Plan and Award Agreements prepared by the Company and, with respect to
Options, shall be in accordance with the Treasury Regulations concerning
Incentive Stock Options.
 
No adjustment authorized by this paragraph shall be made by the Company in such
manner that would cause or result in this Plan or any amounts or benefits
payable hereunder to fail to comply with the requirements of Section 409A of the
Code, to the extent applicable, and any such adjustment that may reasonably be
expected to result in such non-compliance shall be of no force or effect.
 
Section 5.  Eligibility.
 
Any Employee, Director or Consultant shall be eligible to be designated a
Participant by the Committee.
 
Section 6.  Awards.
 
(a) Options.  Subject to the provisions of the Plan, the Committee shall have
the authority to determine Participants to whom Options shall be granted, the
number of Shares to be covered by each Option, the purchase price therefor and
the conditions, whether the Option is an ISO or a Non-Qualified Stock Option,
and limitations applicable to the exercise of the Option, including the
following terms and conditions and such additional terms and conditions, as the
Committee shall determine, that are not inconsistent with the provisions of the
Plan, including, without limitation, Section 6(c)(iii) below.
 
(i) Exercise Price.  Subject to adjustment pursuant to Section 4(c) of the Plan,
the purchase price per Share purchasable under an Option shall be determined by
the Committee at the time the Option is granted, but shall not be less than the
Fair Market Value per Share on the date of such grant.
 
(ii) Time and Method of Exercise.  The Committee shall determine and provide in
the Award Agreement the time or times at which an Option may be exercised in
whole or in part, and the method or methods by which, and the form or forms
(which may include, without limitation, cash, check acceptable to the Company,
Shares already-owned by the Participant for more than six months (unless such
holding requirement is waived by the Committee), if the Shares are publicly
traded, a “cashless-broker” exercise through procedures approved by the Company,
or any combination thereof) in which payment of the exercise price with respect
thereto may be made or deemed to have been made.
 
(iii) Incentive Stock Options.  An Incentive Stock Option may be granted only to
an individual who is an employee of the Company or any parent or subsidiary
corporation (as defined in Section 424 of the Code) at the time the Option is
granted and must be granted within 10 years from the date the Plan was approved
by the Board or the stockholders, whichever is earlier. To the extent that the
aggregate Fair


3



--------------------------------------------------------------------------------



 



Market Value (determined at the time the respective Incentive Stock Option is
granted) of Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by an individual during any calendar year under
all incentive stock option plans of the Company and its parent and subsidiary
corporations exceeds $100,000, or such Option fails to constitute an Incentive
Stock Option for any reason, such purported Incentive Stock Options shall be
treated as Non-Qualified Stock Options. The Committee shall determine, in
accordance with applicable provisions of the Code, Treasury Regulations and
other administrative pronouncements, which of a Participant’s purported
Incentive Stock Options do not constitute Incentive Stock Options and shall
notify the Participant of such determination as soon as reasonably practicable
after such determination. No Incentive Stock Option shall be granted to an
individual if, at the time the Option is granted, such individual owns stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or of its parent or subsidiary corporation, within the
meaning of Section 422(b)(6) of the Code, unless (i) at the time such Option is
granted the option price is at least 110% of the Fair Market Value of the Common
Stock on the date of grant and (ii) such Option by its terms is not exercisable
after the expiration of five years from the date of grant. An Incentive Stock
Option shall not be transferable otherwise than by will or the laws of descent
and distribution, and shall be exercisable during the Participant’s lifetime
only by such Participant or the Participant’s guardian or legal representative.
The terms of any Incentive Stock Option granted under the Plan shall comply in
all respects with the provisions of Section 422 of the Code, or any successor
provision, and any regulations promulgated thereunder.
 
(b) Restricted Stock.  Subject to the provisions of the Plan, the Committee
shall have the authority to determine the Participants to whom Restricted Stock
shall be granted, the number of Shares of Restricted Stock to be granted to each
such Participant, the duration of the Restricted Period, the conditions,
including such performance criteria, if any, under which the Restricted Stock
may be forfeited to the Company, and the other terms and conditions of such
Awards; provided, however, that the Restricted Period shall not be less than
three years for non-performance-based Awards or less than one year for
performance-based Awards, except as provided in Section 6(c)(iii) below.
 
(i) Dividends.  Dividends paid on Restricted Stock may be paid directly to the
Participant, may be subject to risk of forfeiture and/or transfer restrictions
during any period established by the Committee or sequestered and held in a
bookkeeping cash account (with or without interest) or reinvested on an
immediate or deferred basis in additional shares of Common Stock, which credit
or shares may be subject to the same restrictions as the underlying Award or
such other restrictions, all as determined by the Committee in its discretion,
as provided in the Award Agreement.
 
(ii) Registration.  Any Restricted Stock may be evidenced in such manner as the
Committee shall deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates. In the event
any stock certificate is issued in respect of Restricted Stock granted under the
Plan, such certificate shall be registered in the name of the Participant and
shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to such Restricted Stock.
 
(iii) Forfeiture and Restrictions Lapse.  Except as otherwise determined by the
Committee or the terms of the Award Agreement that granted the Restricted Stock
in compliance with Section 6(c)(iii) below, upon termination of a Participant’s
employment for any reason during the applicable Restricted Period, all
Restricted Stock shall be forfeited by the Participant without payment and
re-acquired by the Company. Unrestricted Shares, evidenced in such manner as the
Committee shall deem appropriate, shall be issued to the holder of Restricted
Stock promptly after the applicable restrictions have lapsed or otherwise been
satisfied.
 
(iv) Transfer Restrictions.  During the Restricted Period, Restricted Stock will
be subject to such limitations on transfer as necessary to comply with
Section 83 of the Code.
 
(c) General.
 
(i) Awards May Be Granted Separately or Together.  Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, any
other Award granted under the


4



--------------------------------------------------------------------------------



 



Plan or any award granted under any other plan of the Company or any Parent
Entity or Subsidiary. Awards granted in addition to or in tandem with other
Awards or awards granted under any other plan of the Company or any Parent
Entity or Subsidiary may be granted either at the same time as or at a different
time from the grant of such other Awards or awards.
 
(ii) Limits on Transfer of Awards.
 
(A) Except as provided in paragraph (C) below, each Award, and each right under
any Award, shall be exercisable only by the Participant during the Participant’s
lifetime, or if permissible under applicable law, by the Participant’s guardian
or legal representative as determined by the Committee.
 
(B) Except as provided in paragraph (C) below, no Award and no right under any
such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant other than by will or by the laws of
descent and distribution, and any such purported prohibited assignment,
alienation, pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Parent Entity or Subsidiary.
 
(C) To the extent specifically approved in writing by the Committee, an Award
(other than an Incentive Stock Option) may be transferred to immediate family
members or related family trusts, limited partnerships or similar entities or
other Persons on such terms and conditions as the Committee may establish or
approve in its sole discretion.
 
(iii) Terms of Awards.  The term of each Award shall be for such period as may
be determined by the Committee, provided the term of an Incentive Stock Option
shall be limited as provided in Section 6(a)(iii) above and the Restricted
Period for Restricted Stock shall be subject to Section 6(b) above, except that:
 
(A) in the Committee’s discretion, as may be reflected in the terms of an Award
Agreement or otherwise, the Restricted Period for any Award may be shortened by
acceleration of vesting only in connection with the death, disability or
retirement of a Participant, termination of Participant’s employment by the
Company without cause or by Participant for good reason, or a change in control
of the Company, and
 
(B) subject to Plan provisions applicable to Incentive Stock Options and
Section 409A of the Code, a compensation committee of the Board composed
entirely of independent Directors may (1) authorize Awards with a Restricted
Period that is shorter than, or otherwise differs from, the Restricted Period
prescribed by other provisions of the Plan, and (2) lapse, waive or change Award
restrictions, in the case of the immediately preceding clauses (1) and (2), in
respect of an aggregate number of Shares equal to no more than five percent of
the Shares authorized for grant under the Plan.
 
(iv) Share Restrictions.  All Shares or other securities of the Company or any
Subsidiary delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such stop transfer orders and other restrictions as
the Committee may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Shares or
other securities are then listed, and any applicable federal or state laws, and
if certificates are issued for the Shares, the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions.
 
(v) Consideration for Grants.  Awards may be granted for no cash consideration
or for such consideration as the Committee determines including, without
limitation, such minimal cash consideration as may be required by applicable
law.
 
(vi) Delivery of Shares or other Securities and Payment by Participant of
Consideration.  No Shares or other securities shall be delivered pursuant to any
Award until payment in full of any amount required to be paid pursuant to the
Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by the Company. Such payment may
be made by such method or methods and in such form or forms as the Committee
shall determine,


5



--------------------------------------------------------------------------------



 



including, without limitation, cash, Shares, other securities, other Awards or
other property, withholding of Shares, cashless exercise with simultaneous sale,
or any combination thereof, provided that the combined value, as determined by
the Committee, of all cash and cash equivalents and the Fair Market Value of any
such Shares or other property so tendered to the Company, as of the date of such
tender, is at least equal to the full amount required to be paid pursuant to the
Plan or the applicable Award Agreement to the Company. Notwithstanding the
foregoing, for purposes of this Section 6(c)(vi), the Fair Market Value of
Shares withheld to satisfy tax withholding upon expiration of a Restricted
Period applicable to Restricted Stock shall be the last reported sales price for
a Share on the principal securities exchange on which the Shares are traded on
the first trading day preceding the expiration of the Restricted Period.
 
(vii) Unusual Transactions or Events.  In the event of any distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, reorganization, merger, spin-off, split-off, split-up,
consolidation, combination, repurchase, or exchange of Shares or other
securities of the Company, or other relevant corporate transaction or event or
any unusual or nonrecurring transactions or events affecting the Company or any
affiliate of the Company, and whenever the Committee determines that action is
appropriate in order to prevent the dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan or with respect
to any Award under the Plan, to facilitate such transactions or events, the
Committee shall take any one or more of the following actions, on such terms and
conditions as it deems appropriate in its sole discretion, in order to prevent
such dilution or enlargement of benefits or potential benefits:
 
(A) To provide for either (i) the termination of any such Award in exchange for
an amount of cash, if any, equal to the amount that would have been attained
upon the exercise of such Award or realization of the Participant’s rights (and,
for the avoidance of doubt, if as of the date of the occurrence of such
transaction or event the Committee determines in good faith that no amount would
have been attained upon the exercise of such Award or realization of the
Participant’s rights, then such Award may be terminated by the Company without
payment) or (ii) the replacement of such Award with other rights or property
selected by the Committee in its sole discretion;
 
(B) To provide that such Award be assumed by the successor or survivor
corporation, or a parent or subsidiary thereof, or shall be substituted for by
similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
(C) To make adjustments in the number and type of shares of common Stock (or
other securities or property) subject to outstanding Awards, and in the number
and kind of outstanding Awards and/or in the terms and conditions of (including
the grant or exercise price), and the criteria included in, outstanding Awards
and Awards which may be granted in the future, and in the maximum number of
shares with respect to which Options or Restricted Stock may be granted to an
Employee during the term of the Plan; and
 
(D) To provide that such Award shall be exercisable or payable or fully vested
with respect to all Shares covered thereby, notwithstanding anything to the
contrary in the Plan or the applicable Award Agreement.
 
(d) Awards to Directors.  Notwithstanding any other provision of the Plan, all
Awards to Directors must be authorized by a compensation committee of the Board
composed entirely of independent Directors.
 
Section 7.  Amendment and Termination.
 
Except to the extent prohibited by applicable law and unless otherwise expressly
provided in an Award Agreement or in the Plan:
 
(i) Amendments to the Plan.  The Board or the Committee may amend, alter,
suspend, discontinue, or terminate the Plan without the consent of any
stockholder, Participant, other holder or beneficiary of


6



--------------------------------------------------------------------------------



 



an Award, or other Person; provided, however, notwithstanding any other
provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company no such amendment, alteration, suspension,
discontinuation, or termination shall be made that would:
 
(A) increase the total number of Shares that may be issued under Awards granted
under the Plan, except as provided in Sections 4(c) and 6(c)(vii) of the Plan;
 
(B) permit the exercise price of any outstanding Option that is “underwater” to
be reduced or for an “underwater” Option to be cancelled and replaced with a new
Award;
 
(C) include Participants other than Employees, Directors and Consultants; or
 
(D) materially increase benefits accrued to Participants under the Plan;
 
provided further, however, no such amendment, alteration, suspension,
discontinuation, or termination shall materially adversely affect the rights of
a Participant under an Award without the written consent of such Participant.
 
Notwithstanding any provision in this Plan to the contrary, this Plan shall not
be amended or terminated in such manner that would cause this Plan or any
amounts or benefits payable hereunder to fail to comply with the requirements of
Section 409A of the Code, to the extent applicable, and any such amendment or
termination that may reasonably be expected to result in such non-compliance
shall be of no force or effect.
 
(ii) Amendments to Awards.  Subject to clause (i) above and Section 6 of the
Plan, the Committee may waive any conditions or rights under, amend any terms
of, or alter any Award theretofore granted, provided no change in any Award
shall materially adversely affect the rights of a Participant under the Award
without the consent of such Participant. Notwithstanding the foregoing, with
respect to any Award intended to qualify as performance-based compensation under
Section 162(m) of the Code, no adjustment other than an acceleration of vesting
or payment upon the Participant’s death, disability or change in control of the
Company, shall be authorized to the extent such adjustment would cause the Award
to fail to so qualify.
 
(iii) Compliance.  Notwithstanding the foregoing, the Committee may make any
amendment to the Plan or an Award Agreement that it believes necessary to comply
with any applicable law, including without limitation, Section 409A of the Code.
Awards under this Plan are intended to comply with (or be exempt from)
Section 409A of the Code, and ambiguous provisions hereof, if any, shall be
construed and interpreted in a manner that is compliant with such intent. The
Plan shall neither cause nor permit any payment, benefit or consideration to be
substituted for a benefit that is payable under this Plan if such action would
result in the failure of any amount that is subject to Section 409A of the Code
to comply with the requirements of Section 409A of the Code, to the extent
applicable.
 
Section 8.  General Provisions.
 
(a) No Rights to Awards.  No Participant or other Person shall have any claim to
be granted any Award, there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards and the terms and conditions
of Awards need not be the same with respect to each recipient.
 
(b) No Right to Employment or Retention.  The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of the
Company or any Parent Entity or Subsidiary or under any other service contract
with the Company or any Parent Entity or Subsidiary, or to remain on the Board.
Further, the Company or a Parent Entity or Subsidiary may at any time dismiss a
Participant from employment free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, in any Award Agreement or any
other agreement or contract between the Company or a Parent Entity or Subsidiary
and the affected Participant. If a Participant’s employer was a Parent Entity or
Subsidiary and ceases to be a Parent Entity or Subsidiary, such Participant
shall be deemed to have terminated employment for purposes of the Plan, unless
specifically provided otherwise in the Award Agreement.


7



--------------------------------------------------------------------------------



 



(c) Governing Law.  The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.
 
(d) Severability.  If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.
 
(e) Other Laws.  The Committee may refuse to issue or transfer any Shares or
other consideration under an Award, if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation.
 
(f) No Trust or Fund Created.  Neither the Plan nor the Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Parent Entity or Subsidiary and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Parent Entity or Subsidiary pursuant
to an Award, such right shall be no greater than the right of any general
unsecured creditor of the Company or any Parent Entity or Subsidiary.
 
(g) No Fractional Shares.  No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Shares or whether such fractional Shares or any rights thereto
shall be cancelled, terminated, or otherwise eliminated.
 
(h) Headings.  Headings are given to the Section and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the plan or any provision thereof.
 
Section 9.  Effective Date.
 
This Third Amended and Restated Plan shall become effective as of the date it is
approved by the Company’s stockholders.
 
Section 10.  Term of the Plan.
 
No Award shall be granted under the Plan after October 12, 2015 (the
10th anniversary of the earlier of the date the Original Plan was adopted by the
Board or approved by the stockholders of the Company). However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
granted prior to such termination, and the authority of the Committee to amend,
alter, adjust, suspend, discontinue, or terminate any such Award or to waive any
conditions or rights under such Award, shall extend beyond such termination
date.


8